  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 1 of 54 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

RENEE GALLOWAY, DIANNE TURNER,
DOMINIQUE DE LA BAY, LORI
FITZGERALD, ANDREA SCARBOROUGH,                       Case No. 3:19-cv-470
EARL BROWNE, ROSE MARIE BUCHERT,
REGINA NOLTE, KEVIN MINOR, TERESA
TITUS, BURRY POUGH, LISA MARTINEZ,
SONJI GRANDY, ANASTASIA SHERMAN,                      JURY TRIAL
JERRY AVENT, LUCINDA GRAY,                            DEMANDED
ANTHONY GREEN, LINDA MADISON,
DEREK GETER, KEISHA HAMM, FAITH
THOMAS, SHARON PAAVO, and
LATANYA TARLETON, as individuals and
as representatives of the classes,

                  Plaintiffs,

       v.

JAMES WILLIAMS, JR., TRIBAL CHAIRMAN
OF THE LAC VIEUX DESERT BAND OF LAKE
SUPERIOR CHIPPEWA INDIANS TRIBAL
COUNCIL, in his individual and official capacities;
MICHELLE HAZEN, in her individual capacity;
HENRY SMITH, VICE CHAIRMAN OF THE
LAC VIEUX DESERT BAND OF LAKE
SUPERIOR CHIPPEWA INDIANS TRIBAL
COUNCIL, in his official capacity; ALICE
BRUNK, SECRETARY OF THE LAC VIEUX
DESERT BAND OF LAKE SUPERIOR
CHIPPEWA INDIANS TRIBAL COUNCIL, in her
official capacity; ANDREA RUSSELL,
TREASURER OF THE LAC VIEUX DESERT
BAND OF LAKE SUPERIOR CHIPPEWA
INDIANS TRIBAL COUNCIL, in her official
capacity; TINA CARON, COUNCIL MEMBER
OF THE LAC VIEUX DESERT BAND OF LAKE
SUPERIOR CHIPPEWA INDIANS TRIBAL
COUNCIL, in her official capacity; MITCHELL
MCGESHICK, COUNCIL MEMBER OF THE
LAC VIEUX DESERT BAND OF LAKE
SUPERIOR CHIPPEWA INDIANS TRIBAL
COUNCIL, in his official capacity; JEFFERY
MCGESHICK, COUNCIL MEMBER OF THE

                                             1
   Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 2 of 54 PageID# 2




 LAC VIEUX DESERT BAND OF LAKE
 SUPERIOR CHIPPEWA INDIANS TRIBAL
 COUNCIL, in his official capacity; ROBERTA
 IVEY, COUNCIL MEMBER OF THE LAC
 VIEUX DESERT BAND OF LAKE SUPERIOR
 CHIPPEWA INDIANS TRIBAL COUNCIL, in her
 official capacity; and JUNE SAAD, COUNCIL
 MEMBER OF THE LAC VIEUX DESERT BAND
 OF LAKE SUPERIOR CHIPPEWA INDIANS
 TRIBAL COUNCIL, in her official capacity.

                     Defendants.



                                CLASS ACTION COMPLAINT

           COME NOW Plaintiffs, Renee Galloway, Dianne Turner, Dominique de la Bay, Lori

Fitzgerald, Andrea Scarborough, Earl Browne, Rose Marie Buchert, Regina Nolte, Teresa Titus,

Kevin Minor, Burry Pough, Lisa Martinez, Sonji Grandy, Anastasia Sherman, Jerry Avent,

Lucinda Gray, Anthony Green, Linda Madison, Derek Geter, Keisha Hamm, Faith Thomas,

Sharon Paavo, and Latanya Tarleton, on behalf of themselves and all individuals similarly situated

(“Plaintiffs”), by counsel, and for their Class Action Complaint against Defendants, allege as

follows:

                                   GENERAL ALLEGATIONS

           1.    This is a case about a scheme to make online usurious short-term loans (commonly

called “payday loans”). These loans carry triple-digit interest rates, often exceeding 400%, and are

illegal.

           2.    Payday loans target vulnerable borrowers and, left unregulated, can economically

devastate borrowers and their communities. Consumers often renew the loans or take out new

loans when they are unable to pay their original loans off, creating a cycle of mounting debt.




                                                 2
   Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 3 of 54 PageID# 3




          3.   In recent years, payday lenders have concocted various schemes to make high-

interest loans over the internet while avoiding state usury laws.

          4.   In one scheme—the so-called “rent-a-bank” strategy—payday lenders convinced

banks headquartered in states with high (or nonexistent) usury limits to form a lending venture in

order to capitalize on the fact that the bank was obligated to comply only with the usury law of its

home state, even for loans made elsewhere.

          5.   Federal banking regulators shut down these “rent-a-bank” schemes. Michael A.

Stegman, Payday Lending, 21 JOURNAL           OF   ECONOMIC PERSPECTIVES 169, 178-79 (2007)

(describing rent-a-bank scheme and regulatory reaction).

          6.   Some payday lenders have since developed a new method to attempt to avoid state

usury laws—the “rent-a-tribe” scheme.

          7.   In a rent-a-tribe scheme, the payday lender—which does most of its lending over

the internet—affiliates with a Native American tribe to attempt to insulate itself from federal and

state law by purporting to piggy-back on the tribe’s sovereign legal status and its general immunity

from suit under federal and state laws. Using this doctrine, lenders argue that, because their

businesses are located on a Native American reservation or are affiliated with a Native American

tribe, they are bound by the laws of that reservation or tribe only, not applicable federal and state

law. See Nathalie Martin & Joshua Schwartz, The Alliance Between Payday Lenders and Tribes:

Are Both Tribal Sovereignty and Consumer Protection at Risk?, 69 WASH. & LEE L. REV. 751, 759

(2012).

          8.   Like its predecessor, this scheme is doomed to fail for at least two fundamental

flaws in the structure of the scheme.




                                                   3
   Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 4 of 54 PageID# 4




        9.      First, the loans are aggressively marketed, created, and collected in the state where

the consumer resides and thus are subject to the consumer’s state licensing and usury laws. By

extension, the business does not occur on tribal lands but instead occurs in the state where the

consumer is located.

        10.     Second, even a cursory examination of the underlying relationship between the

payday lender and the tribe demonstrates that the relationship is insufficient to permit the lender

to avail itself of the tribe’s immunity.

        11.     Rent-a-tribe schemes are not designed to promote tribal business but instead are

contrivances aimed at avoiding state and federal law, with the vast majority of the revenues going

to non-tribal entities.

        12.     In recent years, these rent-a-tribe schemes have come under increasing scrutiny

from courts and regulators. Two prominent perpetrators were recently convicted and sentenced to

prison for their roles.1

        13.     This case is about one such rent-a-tribe scheme. This case involves a rent-a-tribe

enterprise created and operated by Matt Martorello (“Matt Martorello”)—a Chicago entrepreneur

with no lineage to the Lac Vieux Desert Band of Lake Superior Chippewa Indians (“LVD”).

Beginning in 2011, the enterprise made high-interest loans across the country to consumers in the

name of Duck Creek Financial, LLC (“Duck Creek”) and Red Rock Tribal Lending, LLC (“Red

Rock”)—two entities formed under the laws of the LVD for the dual purpose of avoiding state and



        1
         See The United States Attorney’s Office, Southern District of New York, Scott Tucker
Sentenced To More Than 16 Years In Prison For Running $3.5 Billion Unlawful Internet Payday
Lending Enterprise (Jan. 8, 2018), https://www.justice.gov/usao-sdny/pr/scott-tucker-sentenced-
more-16-years-prison-running-35-billion-unlawful-internet-payday; The United States Attorney’s
Office, Eastern District of Pennsylvania, Two Men Found Guilty of Racketeering Conspiracy in
Payday Lending Case, (Nov. 27, 2017), https://www.justice.gov/usao-edpa/pr/two-men-found-
guilty-racketeering-conspiracy-payday-lending-case.
                                                  4
   Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 5 of 54 PageID# 5




federal laws and concealing the role of Matt Martorello’s companies. Although Duck Creek and

Red Rock were held out as the actual lender of the internet loans, the LVD and Red Rock had

minimal involvement in the operations and received a mere 2% of the net profits from the loans.

On the other hand, Martorello’s companies, namely SourcePoint VI, Bellicose VI, and their parent

companies, reaped nearly all the profits; provided the infrastructure to market, fund, and collect

the loans; and controlled the day-to-day operations of the lending enterprise.

        14.    Two years into its operation, regulators caught on to Red Rock’s illegal loan

products, starting with the New York Department of Financial Services issuing a cease and desist

to Red Rock warning it to stop offering its illegal credit products to New York consumers. Otoe-

Missouria Tribe v. N.Y. Dep’t of Fin. Servs., 974 F. Supp. 2d 353, 356 (S.D.N.Y. 2013). In

response, Red Rock and Martorello did not shut down the enterprise. Rather, Red Rock filed a

lawsuit in August 2013, seeking declaratory relief and a preliminary injunction that tribal

businesses were inherently sovereign nations and not subject to New York law. Id.

        15.    The lawsuit completely backfired—the district court not only denied Red Rock’s

motion for a preliminary injunction, its decision jeopardized the entire business model. Most

notably, in an opinion published on September 30, 2013, the district court found that Red Rock

was “subject to the State’s non-discriminatory anti-usury laws” because the “undisputed facts

demonstrate[d]” that the illegal activity was “taking place in New York, off of the Tribes’ lands.”

Id. at 361.

        16.    In an attempt to continue the illegal enterprise, the entire lending operation was

restructured, including the formation of two tribal entities: Big Picture Loans, LLC (“Big Picture”)




                                                 5
    Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 6 of 54 PageID# 6




and Ascension Technologies, LLC (“Ascension”). As part of the restructure, Red Rock was

rebranded as Big Picture, and Bellicose became Ascension, a new entity created by the LVD.2

       17.     This case seeks prospective injunctive and declaratory relief for the LVD Tribal

Council’s continuous and ongoing violations of state and federal law. This case also seeks to hold

Defendant Williams and Defendant Hazen personally liable for their violations of state and federal

law in their individual capacities.

                                 JURISDICTION AND VENUE

       18.     The Court has original jurisdiction over Plaintiffs’ Racketeer Influenced and

Corrupt Organizations (“RICO”) claims under 18 U.S.C. § 1965 and 28 U.S.C. § 1331 and

supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. § 1367.

       19.     The Court also has jurisdiction under the Class Action Fairness Act because

Plaintiffs are citizens of Virginia, California, Florida, Illinois, Indiana, Maryland, New Jersey,

North Carolina, Texas, Ohio, and Washington, at least one Defendant is not a citizen of any of

those states, the matter in controversy exceeds $5,000,000, and there are at least 100 members of

each Class.

       20.     Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of

the events giving rise to the claims occurred in this District. Venue is also proper in this Court

pursuant to 18 U.S.C. § 1965(a) because a civil action may be brought in a district court for “any

district” where a person “resides, is found, has an agent, or transacts his affairs.” 18 U.S.C. §

1965(a). Defendants have transacted their affairs in this District through the nationwide scheme,




2
  Ten days after the district court’s decision, Martorello formed Bellicose Capital, LLC (“Bellicose
Capital”), to add an additional layer of protection to his companies involved in the scheme.
Bellicose Capital became the holding company for Bellicose VI and SourcePoint VI to reduce their
risk of liability. Each of these companies was wrapped up in the restructure described below.
                                                 6
   Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 7 of 54 PageID# 7




which collected millions of dollars from Virginia consumers. As part of their scheme, Defendants

solicited Virginia consumers with direct mail, debited Virginia consumers’ bank accounts, and

serviced the illegal loans of thousands of Virginia consumers.

                                            PARTIES

       21.     Plaintiff Renee Galloway is a natural person who resides in this District and

Division.

       22.     Plaintiff Dominque de la Bay is a natural person who previously resided in

Alexandria, Virginia.

       23.     Plaintiff Lori Fitzgerald is a natural person who resides in Charlottesville, Virginia.

       24.     Plaintiff Andrea Scarborough is a natural person who resides in Portsmouth,

Virginia.

       25.     Plaintiff Dianne Turner is a natural person who resides in Rocky Mountain,

Virginia.

       26.     Plaintiff Earl Browne is a natural person who resides in Burbank, California.

       27.     Plaintiff Rose Marie Buchert is a natural person who resides in Rockford, Illinois.

       28.     Plaintiff Regina Nolte is a natural person who resides in Indianapolis, Indiana.

       29.     Plaintiff Kevin Minor is a natural person who resides in Toledo, Ohio.

       30.     Plaintiff Teresa Titus is a natural person who resides in Ridgefield, Washington.

       31.     Plaintiff Burry Pough is a natural person who resides in Texas.

       32.     Plaintiff Lisa Martinez is a natural person who resides in Texas.

       33.     Plaintiff Sonji Grandy is a natural person who resides in New Jersey.

       34.     Plaintiff Anastasia Sherman is a natural person who resides in Florida.

       35.     Plaintiff Jerry Avent is a natural person who resides in North Carolina.



                                                 7
   Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 8 of 54 PageID# 8




        36.     Plaintiff Lucinda Gray is a natural person who resides in North Carolina.

        37.     Plaintiff Anthony Green is a natural person who resides in Illinois.

        38.     Plaintiff Linda Madison is a natural person who resides in Maryland.

        39.     Plaintiff Derek Geter is a natural person who resides in Virginia.

        40.     Plaintiff George Hengle is a natural person who resides in Virginia.

        41.     Plaintiff Keisha Hamm is a natural person who resides in Georgia.

        42.     Plaintiff Faith Thomas is a natural person who resides in Georgia.

        43.     Plaintiff Sharon Paavo is a natural person who resides in Michigan.

        44.     Plaintiff Latanya Tarleton is a natural person who resides in Michigan.

        45.     Defendant James Williams, Jr. is the tribal chairman of the LVD Tribal Council.

Plaintiffs seek relief from Defendant Williams in his individual and official capacities.

        46.     Defendant Michelle Hazen was formerly on the LVD Tribal Council from 1994

through 2018. She was a manager of Red Rock and currently serves as the Chief Executive Officer

of Big Picture, a manager of Ascension, and a manager of Tribal Economic Development

Holdings, LLC. Plaintiffs seek relief from Defendant Hazen in her individual capacity for her role

in the enterprise.

        47.     Defendant Henry Smith is the vice chairman of the LVD Tribal Council. Plaintiffs

seek relief from Defendant Smith in his official capacity only.

        48.     Defendant Alice Brunk is the secretary of the LVD Tribal Council. Plaintiffs seek

relief from Defendant Brunk in her official capacity only.

        49.     Defendant Andrea Russell is the treasurer of the LVD Tribal Council. Plaintiffs

seek relief from Defendant Russell in her official capacity only.




                                                 8
   Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 9 of 54 PageID# 9




       50.     Defendant Tina Caron is a council member of the LVD Tribal Council. Plaintiffs

seek relief from Defendant Caron in her official capacity only.

       51.     Defendant Mitchell McGeshick is a council member of the LVD Tribal Council.

Plaintiffs seek relief from Defendant Mitchell McGeshick in his official capacity only.

       52.     Defendant Jeffery McGeshick is a council member of the LVD Tribal Council.

Plaintiffs seek relief from Defendant Jeffery McGeshick in his official capacity only.

       53.     Defendant Roberta Ivey is a council member of the LVD Tribal Council. Plaintiffs

seek relief from Defendant Ivey in her official capacity only.

       54.     Defendant June Saad is a council member of the LVD Tribal Council. Plaintiffs

seek relief from Defendant Saad in her official capacity only.

                         SERVICE ON THE ATTORNEY GENERAL

       55.     Counsel for Plaintiffs are causing a copy of this pleading to be served

contemporaneously with this filing on the Attorney General of Washington in accordance with

RCW 19.86.095, and on the Attorney General of Illinois in accordance with 815 ILCS 505/10a(d).

                 STATE USURY AND CONSUMER PROTECTION LAWS

   A. Virginia

       56.     Virginia’s “usury laws serve a beneficial public purpose and are to be liberally

construed with a view to advance the remedy and suppress the mischief.” Radford v. Cmty. Mortg.

& Inv. Corp., 226 Va. 596, 601 (1984).3 The Supreme Court of Virginia has repeatedly




       3
          Usury laws are not unique to the United States of America. Indeed, about “a dozen
Biblical passages suggest that usurious lending, especially to the poor, is a grave sin.” Christopher
L. Peterson, “Warning: Predatory Lender”—A Proposal for Candid Predatory Small Loan
Ordinances, 69 Wash & Lee L. Rev. 893, 896 n.9 (2012). Echoing these sentiments, Pope Francis
recently explained that “Usury is a serious sin: it kills life, tramples on the dignity of people, is a
vehicle for corruption and hampers the common good. It also weakens the social and economic
                                                  9
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 10 of 54 PageID# 10




acknowledged that Virginia’s “usury statutes represent a clarification of the public policy of the

state that usury is not to be tolerated, and the court should therefore be chary in permitting this

policy to be thwarted.” Id. (quoting Heubusch & Reynolds v. Boone, 213 Va. 414 (1972)).

       57.     In accordance with this longstanding public policy, Virginia’s Consumer Finance

Act prohibits a person from charging an annual percentage rate (“APR”) exceeding 12% without

first obtaining a consumer finance license from the Commonwealth. Va. Code §§ 6.2-1501(A),

6.2-303(A). The consumer finance licensing requirements are designed to protect Virginia

consumers from predatory lenders.

       58.     Neither Big Picture nor Red Rock were licensed to make loans in Virginia.

       59.     The Virginia General Assembly has expressly declared that any attempt to

circumvent usury laws is “against public policy and void.” Va. Code. § 6.2-306(A) (“Any

agreement or contract in which the borrower waives the benefits of this chapter or releases any

rights he may have acquired under this chapter shall be deemed to be against public policy and

void.”). This includes attempts to evade the application “by any device, subterfuge, or pretense

whatsoever,” including “procurement of a loan through any use or activity of a third person,

whether real or fictitious.” Va. Code. § 6.2-1541(C).

       60.     Any loan made in violation of Virginia’s usury laws “shall be void” and “any

principal or interest paid on the loan shall be recoverable by the person by or for whom payment

was made.” Va. Code § 6.2-1541(A)-(B).




foundations of a country.” Pope Francis, Address to National Anti-Usury Council (Feb. 3, 2018),
available at https://zenit.org/articles/pope-francis-usury-humiliates-and-kills.

                                                10
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 11 of 54 PageID# 11




   B. California

       61.     Recognizing that “[u]sury—the charging of excessive interest rates—is an ancient

concept dating back to the earliest commercial civilizations,” California, which was founded in

1850, has regulated maximum interest rates since 1872. Robert R. Rickett, California’s Model

Approach to Usury, 18 Stan. L. Rev. 1381 (1966).

       62.     Currently, the law of usury in California is based upon California Constitution

article XV, section 1, which limits the interest payable “[f]or any loan or forbearance of any

money.” Sw. Concrete Products v. Gosh Constr. Corp., 798 P.2d 1247, 1249 (Cal. 1990) (quoting

Cal. Const. Art. XV § 1).

       63.     Under the California Constitution, “unless a lender falls into one of the exemptions

approved by the state legislature, it may not charge more than 10% interest per annum on a loan.”

Dev. Acquisition Group, LLC v. EA Consulting, Inc., 776 F. Supp. 2d 1161, 1164 (E.D. Cal. 2011)

(citing Cal. Const. Art. XV § 1).

       64.     “An interest rate in excess of 10% is usurious, and if a lender negotiates a loan at a

usurious rate absent a qualified exemption, the agreement shall be void and the lender will have

no action at law to recover any interest.” Id.

       65.     California’s usury laws “are primarily designed to penalize those who take

advantage of ‘unwary and necessitous borrowers.’” See id. at 1166 (quoting Fox v. Peck Iron and

Metal Co., Inc., 25 B.R. 674, 692-93 (Bankr. S.D. Cal. 1982)).

       66.     Thus, California law allows borrowers to recover all interest paid on the loans in

excess of 10% within the past two years, plus treble damages for any interest paid within the year

preceding the filing of this action and their attorney’s fees and costs. Cal. Civ. Code § 1916-3;

Dev. Acquisition Group, 776 F. Supp. 2d at 1165; Rickett, supra, at 1391.



                                                 11
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 12 of 54 PageID# 12




        67.       Lending at usurious interest rates also constitutes a violation of California’s unfair

competition laws, Cal. Bus. & Prof. Code § 17200, et seq., which prohibits unlawful, unfair, or

deceptive business practices. Cal. Bus. & Prof. Code § 17200.

    C. Illinois

        68.       Under the Illinois Consumer Installment Loan Act, a “‘[s]mall consumer loan’”

means a loan upon which interest is charged at an annual percentage rate exceeding 36% and with

an amount financed of $4,000 or less. 205 ILCS 670/15.

        69.       Small consumer loan lenders are required to be licensed to make loans. 205 ILCS

670/1. A licensed lender may charge interest rates up to 99%. See 205 ILCS 670/17.2(a)(1), (b)(3).

        70.       Neither Big Picture nor Red Rock were licensed to make loans in Illinois.

        71.       If a lender is unlicensed, annual interest is capped at 9%: “[I]n all written contracts

it shall be lawful for the parties to stipulate or agree [to] 9% per annum, or any less sum of interest.”

See 815 ILCS 205/4(1).

        72.       If an unlicensed lender makes a small consumer loan to an Illinois consumer, “the

loan shall be null and void and the person who made the loan shall have no right to collect, receive,

or retain any principal, interest, or charges related to the loan.” 205 ILCS 670/20(d).

        73.       Through a civil action, a borrower can sue a lender for violating the Illinois

Consumer Installment Loan Act “prior to the expiration of 2 years after the date of his last

scheduled payment” to reduce the balance by the amount that the lender is entitled to recover, and

to recover attorneys’ fees and costs. 205 ILCS 670/20(b); 205 ILCS 670/20.7.

        74.       The Illinois Consumer Fraud Act also provides a remedy for consumers who are

the victims of unfair or deceptive acts or practices in trade or commerce. 815 ILCS 505/2; 815

ILCS 550/10a.



                                                    12
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 13 of 54 PageID# 13




   D. Indiana

       75.      In Indiana, with limited exceptions, any entity that makes consumer loans is

required to have a license to make such loans in Indiana. Ind. Code § 24-4.5-3-502. A separate

license is required for making small loans of less than $550. Id. If a loan is made without a license,

the loan is void and the debtor is not obligated to pay either the principal or loan finance charge.

Ind. Code §§ 24-4.5-5-202, 24-4.5-7-409.

       76.      Neither Big Picture nor Red Rock were licensed to make loans in Indiana.

       77.      Even if a lender is properly licensed, the interest on a small loan in Indiana may not

exceed 15% for the first $250, 13% for the next $150, and 10% for the last $150. Ind. Code § 24-

4.5-7-201. For all other loans, even licensed lenders may not charge interest that exceeds the

equivalent of the greater of:

       (a) the total of:

             (i) thirty-six percent (36%) per year on that part of the unpaid balances of the
             principal which is two thousand dollars ($2,000) or less;
             (ii) twenty-one percent (21%) per year on that part of the unpaid balances of the
             principal which is more than two thousand dollars ($2,000) but does not exceed
             four thousand dollars ($4,000); and
             (iii) fifteen percent (15%) per year on that part of the unpaid balances of the
             principal which is more than four thousand dollars ($4,000); or

       (b) twenty-five percent (25%) per year on the unpaid balances of the principal.

Ind. Code § 24-4.5-3-508.

       78.      “If the debtor has paid any part of the principal or of the loan finance charge, the

debtor has a right to recover the payment from the person violating this Article or from an assignee

of that person’s rights who undertakes direct collection of payments or enforcement of rights

arising from the debt.” Ind. Code § 24-4.5-5-202.




                                                  13
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 14 of 54 PageID# 14




       79.     In addition to these penalties, debtors on small loans are also entitled to “actual

damages, statutory damages of $2,000 per violation, costs, and attorney’s fees.” Ind. Code § 24-

4.5-7-409.

   E. Ohio

       80.     “The [legislature’s] right to regulate the rate of interest by law is as old as

government itself.” Wessell v. Timberlake, 116 N.E. 43, 46 (Ohio 1916).

       81.     Ohio law generally caps interest rates at 8% per annum. Ohio Rev. Code §

1343.01(A).

       82.     Lenders licensed under the Small Loans Law may charge interest rates exceeding

8% APR for loans of $5,000 or less. Ohio Rev. Code § 1321.02. For loans between $1,000 and

$5,000, licensees may charge interest rates no greater than 28% APR on the first $1,000 and 22%

on amounts of the principal exceeding $1,000. Ohio Rev. Code § 1321.13(A). Neither Big Picture

nor Red Rock were licensed to make loans in Ohio.

       83.     Any lender who charges interest rates in excess of those provided by law “shall

forfeit to the borrower twice the amount of interest contracted for.” Ohio Rev. Code § 1321.14(D).

       84.     Lenders licensed under Ohio’s Short-Term Loans Law may charge interest rates no

greater than 28% APR on loans of $500 or less. Ohio Rev. Code § 1321.35–40. Licensees must be

located in Ohio. Ohio Rev. Code § 1321.36.

       85.     Any interest charged in excess of 28% APR on loans of $500 or less is deemed an

unfair or deceptive business practice in violation of Ohio’s Consumer Sales Practices Act. Ohio

Rev. Code §1321.44(A). A short-term borrower injured by excessive interest rates “shall have a

cause of action and be entitled to the same relief available to a consumer under [the CSPA].” Ohio

Rev. Code §1321.44(A).



                                               14
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 15 of 54 PageID# 15




       86.     Ohio’s Consumer Sales Practices Act allows injured borrowers to “recover [their]

actual economic damages plus an amount not exceeding five thousand dollars in noneconomic

damages.” Ohio Rev. Code § 1345.09(A).

   F. Washington

       87.     Washington’s usury laws were “enacted in order to protect the residents of this state

from debts bearing burdensome interest rates” and “in recognition of the duty to protect our

citizens from oppression.” RCW 19.52.005.

       88.     In Washington, the maximum allowable interest rate is twelve percent per annum.

RCW 19.52.020(1); see also RCW 19.52.025; State Maximum Interest Rate, available at

http://leg.wa.gov/CodeReviser/Documents/rates.htm. “No person shall directly or indirectly take

or receive in money, goods, or things in action, or in any other way, any greater interest for the

loan or forbearance of any money, goods, or things in action.” RCW 19.52.020(1).

       89.     If interest greater than the statutory maximum of twelve percent is directly or

indirectly contracted for, received, or reserved, the contract is usurious. RCW 19.52.030.

       90.     If a usurious interest rate is charged, the creditor shall be entitled to collect only the

principal amount of the loan, less the amount of interest accruing thereon, and if any interest was

actually paid, the creditor shall be entitled to collect only the principal amount less twice the

amount of the interest paid and less the amount of all accrued by unpaid interest. RCW 19.52.030.

A plaintiff may seek application of these statutory penalties by bringing an action under RCW

19.52.032.

       91.     RCW Chapter 19.52 applies to loans made to any person residing in Washington at

the time the loan was made, regardless of the location where the loan was made. RCW 19.52.034.




                                                  15
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 16 of 54 PageID# 16




       92.     In addition to a statutory usury claim entitling a plaintiff to recover the penalties

provided in RCW 19.52.030, entering into or transacting a usurious contract constitutes a per se

unfair act or practice in the conduct of commerce for purposes of establishing a claim under the

Washington Consumer Protection Act. RCW 19.52.036.

   G. Texas

       93.     Subject to limited exceptions, the maximum rate of interest allowed in Texas is

10%. Tex. Fin. Code § 302.001.

       94.     Texas law requires persons issuing consumer loans to obtain a license. Tex. Fin.

Code § 342.051. Licensees may exceed the 10% maximum interest rate for consumer loans not

secured by real property, depending on the type of loan and subject to calculations made by the

Consumer Credit Commissioner. Id. § 342.201.

       95.     Creditors who charge more than 10% in interest in violation of Texas’s Finance

Code are liable for the greater of (1) three times the amount of interest charged in excess of 10%,

or (2) the lesser of $2,000 or 20 percent of the principal. Tex. Fin. Code § 305.001.

       96.     Additionally, if the interest charged and received is more than twice the permissible

amount, the creditor will be held liable for the principal amount, the interest, and any other charges

or fees. Tex. Fin. Code § 305.002.

       97.     Neither Big Picture nor Red Rock were licensed to make loans in Texas.

   H. Florida

       98.     In Florida, the maximum allowable rate of interest on loans of $500,000 or less is

eighteen percent (18%). Fla. Stat. § 687.03.

       99.     Florida makes it either a misdemeanor or felony—depending on the interest rate—

to charge usurious interest in excess of twenty-five percent (25%). Fla. Stat. § 687.071. Loan



                                                 16
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 17 of 54 PageID# 17




contracts in excess of the 25% threshold triggering criminal liability for usury are “therefore void

as against the public policy of the state as established by its Legislature.” Richter Jewelry Co. v.

Schweinert, 169 So. 750, 758-59 (Fla. 1935).

       100.    Lenders must be licensed by the Office of Financial Regulation, and loans of

$25,000 or less with interest exceeding 18% per annum are void and unenforceable. Fla. Stat. §

516.02(1-2).

       101.    Under Florida law, consumers can recover twice the amount of usurious interest

paid on illegal loans. Fla. Stat. § 687.04.

       102.    Neither Big Picture nor Red Rock were licensed to make loans in Florida.

   I. New Jersey

       103.    The maximum interest rate chargeable to consumers under New Jersey law is 16%.

N.J. Stat. § 31:1-1(a). Charging consumers a rate of interest greater than 30% is a criminal act

under New Jersey law. N.J. Stat. § 2C:21-19.

       104.    The New Jersey Consumer Finance Licensing Act (“CFLA”) governs the provision

of installment loans to consumers in New Jersey and allows licensed lenders to charge interest

higher than 16% for installment loans under $50,000. N.J. Stat. §§ 17:11C-1 to 17:11C-49.

       105.    The CFLA provides that anyone engaged in business as a consumer lender who is

not licensed is “guilty of a crime of the fourth degree.” N.J. Stat. § 17:11C-33(b). The act further

provides that loans made by unlicensed lenders “shall be void and the lender shall have no right to

collect or receive any principal, interest or charges unless the act was the result of a good faith

error….” Id.

       106.    Neither Big Picture nor Red Rock were licensed to make loans in New Jersey.




                                                17
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 18 of 54 PageID# 18




       107.     The New Jersey Consumer Fraud Act also provides a remedy for consumers who

are the victims of unfair or deceptive acts or practices in trade or commerce. N.J. Stat. § 56:8-2.

   J. North Carolina

       108.     In North Carolina, the legal interest rate chargeable to consumers is 8%. N.C. Gen.

Stat. § 24-1.

       109.     Where a written contract exists, for loans with a principal amount of less than

$25,000, North Carolina’s maximum interest rate permitted is the greater of (1) “the latest

published noncompetitive rate for U.S. Treasury bills with a six-month maturity as of the fifteenth

day of the month plus 6%” rounded to nearest half percent, or (2) 16%. N.C. Gen. Stat. § 24-1.1(c).

       110.     Charging consumers more than the maximum interest rate—regardless of whether

the interest has been paid or not—results in a forfeiture of the entire interest. N.C. Gen. Stat. § 24-

2. If the interest has been paid, the borrower may recover twice the amount of interest paid. Id.

       111.     North Carolina’s Consumer Finance Act (“CFA”) provides that for loans of

$15,000 or less, a consumer lender may not charge interest greater than that permitted by Chapter

24 of the General Statutes without first obtaining a license from the North Carolina Commissioner.

N.C. Gen. Stat. §§ 53-166(a), 53-168.

       112.     Unlicensed lenders who issue loans exceeding the maximum interest rate are guilty

of a Class 1 misdemeanor. N.C. Gen. Stat. § 53-166(c). Additionally, the entire loan becomes void,

and the party in violation “shall not collect, receive, or retain any principal or charges whatsoever

with respect to the loan.” Id. § 53-166(d).

       113.     Neither Big Picture nor Red Rock were licensed to make loans in North Carolina.




                                                  18
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 19 of 54 PageID# 19




   K. Maryland

       114.     Maryland law, Md. Code, Com. Law § 12-306, prohibits lenders from making

consumer loans to Maryland residents in excess of 24% or 33% depending on the size of the loan.

       115.     Moreover, no person may make a loan under Maryland’s Consumer Loan Law

without being licensed by the Maryland Commissioner of Financial Regulation. Md. Code, Com.

Law § 12-302; Md. Code, Fin. Inst. § 11-204. Md. Code, Com. Law § 12-314 provides that a

person “who is neither a licensee nor exempt from licensing may not receive or retain any

principal, interest, or other compensation with respect to any loan that is unenforceable under this

subsection.” Neither Big Picture nor Red Rock were licensed to make loans in Maryland.

       116.     Because the loans were made in violation of Maryland’s licensing and interest rate

requirements, it was unlawful for any person to collect or receive any interest, fees, or charges on

the loans. Md. Code, Com. Law § 12-314.

       117.     For willful violations, like those committed here, Maryland law allows consumers

to recover principal, interest, or other compensation paid with respect to all loans. Md. Code, Com.

Law § 12-313.

   L. Georgia

       118.     Short term loans of $3,000 or less fall within the scope of the Georgia Industrial

Loan Act. Ga. Code § 7-3-1, et seq.

       119.     The purpose of the Industrial Loan Act is to “to define and prevent usury.” Georgia

Cash Am., Inc. v. Greene, 734 S.E. 2d 67, 71 (2012) (citation omitted).

       120.     Unless expressly exempted by the terms of the Industrial Loan Act, a lender must

obtain a license by the Industrial Loan Commissioner to make loans of $3,000 or less at an interest

rate exceeding eight percent (8%). Ga. Code §§ 7-3-5, 7-3-6, 7-3-8.



                                                19
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 20 of 54 PageID# 20




          121.   Pursuant to Ga. Code § 7-3-29(a), “[a]ny person who shall make loans under [the

Industrial Loan Act] without first obtaining a license . . . shall be guilty of a misdemeanor; and any

contract made under [the Industrial Loan Act] by such person shall be null and void.”

          122.   Georgia’s Payday Lending Act also prohibits lenders from making loans of $3,000

or less at an interest rate that exceeds eight percent (8%). Ga. Code § 16-17-1, et seq.

          123.   A lender who violates of the Payday Lending Act “shall be guilty of a misdemeanor

of a high and aggravated nature and upon conviction thereof shall be punished by imprisonment

for not more than one year or by a fine not to exceed $5,000.00 or both.” Ga. Code § 16-17-2(d).

          124.   Ga. Code § 16-17-3 bars a lender from collecting any indebtedness created by the

illegal loan and declares the loan “void ab initio.”

    M. Michigan

          125.   Under Michigan law, the legal rate of interest is 5%. MCL 438.31. In cases where

the parties stipulate in writing for the payment of interest, the legal rate of interest shall not exceed

7%. Id.

          126.   Pursuant to MCL 438.32, lenders that charge interest at a rate that exceeds 7% are

barred from recovering any “interest, any official fees, delinquency or collection charge, attorney

fees or court costs” and the borrower is entitled to recover attorney fees and court costs from the

lender.

          127.   In Michigan, criminal usury results when a person, not being authorized or

permitted by law to do so, knowingly charges interest at a rate that exceeds 25%. MCL 438.41.

          128.   The penalty for any person guilty of criminal usury is imprisonment for a term not

to exceed 5 years or a fine of not more than $10,000, or both. MCL 438.41.




                                                   20
    Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 21 of 54 PageID# 21




        129.   The possession of usurious loan records is also prohibited by Michigan law. MCL

438.42. A person commits the offense of possession of usurious loan records “when, with

knowledge of the contents thereof, he possesses any writing, paper, instrument or article used to

record criminally usurious transactions” that are prohibited by law. Id. The penalty is

imprisonment up to one year or a fine of not more than $1,000, or both. Id.

        130.   In Michigan, the Deferred Presentment Service Transactions Act (DPSTA)

regulates lenders that provide short-term loans to consumers up to $600. MCL 487.2121 et seq.

        131.   Entities that are engaged in such lending must apply and receive a license to issue

short-term loans. MCL 487.2131.

        132.   Any person who violates the DPSTA is subject to “a civil fine of not less than

$1,000.00 or more than $10,000.00 for each violation.” MCL 487.2168. A person who knew or

reasonably should have known of the violation is subject to “a civil fine of not less than $5,000.00

or more than $50,000.00 for each violation.” Id.

                       THE INITIAL STRUCTURE OF THE SCHEME

        133.   Martorello and others established and operated a rent-a-tribe scheme that charges

more than 400% annual interest on short term loans.

        134.   Beginning in 2011, the enterprise made high-interest loans to consumers in the

name of Red Rock—an entity formed under the laws of the LVD for the dual purpose of avoiding

state and federal laws and concealing the role of Martorello’s companies.

        135.   Consistent with the rent-a-tribe model, Red Rock received 2% of the net revenue

from the loans in return for the use of its name. Ex. 1 at § 2.25.4



4
 In reality, Red Rock actually received 1% of the net revenue of the loans because it paid 50%
“broker fee” to Tribal Loan Management, LLC—a company owned by Robert Rosette, i.e., the
managing partner of the Rosette law firm.
                                                 21
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 22 of 54 PageID# 22




        136.    By contrast, SourcePoint received the “revenue remaining” and reimbursement for

all advances and expenses. Ex. 1 at § 3.5.1; § 2.2.2.

        137.    Further, under the servicing agreement, SourcePoint was contractually entitled to

exercise almost exclusive control over Red Rock’s operations.

        138.    For example, the servicing agreement provided SourcePoint with the exclusive

“authority and responsibility over all communications and interaction whatsoever between” Red

Rock and “each servicer provider, lender and other agents” involved in the business. Ex. 1 at § 3.1.

        139.    The servicing agreement further outlined the extensive duties SourcePoint

performed and Red Rock’s nominal role, including: (1) selecting and negotiating with service

providers and lenders; (2) “[d]evelopment and promotion of sound and positive business

relationships,” including “the enforcement and termination of agreements with such service

providers and lenders;” (3) preparation of regulatory, compliance, training, education, and

accounting standards, as well as standards for “screening and review of” “website contents,

marketing and consumer relations practices;” (4) providing “pre-qualified leads” and the “credit-

modeling data and risk assessment strategies;” (5) oversight of Red Rock’s call center in the

Philippines; and (6) sales to third-party debt collectors. Ex. 1 at § 4.2.1.

        140.    SourcePoint also had the authority to “collect all gross revenues and other proceeds

connected with or arising from the operation of [Red Rock.]” Ex. 1 at § 4.9.

        141.    SourcePoint also had the contractual right to “sweep [Red Rock’s] bank account

into [SourcePoint’s] bank account” to receive its share of the proceeds. Ex. 1 at § 3.5.

        142.    SourcePoint had “sole signatory and transfer authority over such bank accounts.”

Ex. 1 at § 3.5; § 4.4.




                                                  22
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 23 of 54 PageID# 23




       143.    Consistent with the terms of the Servicing Agreement, tribal members provided

minimal assistance in the day-to-day operations of Red Rock, and nearly all the activities

associated with it occurred off the Lac Vieux Reservation, such as the call centers, payment

processing, and servicing of the loans.

       144.    Nearly all activities performed on behalf of Red Rock were performed by officers

and employees of Mattorello’s companies located in the Virgin Islands, Puerto Rico, and the

Philippines.

       145.    For example, Bellicose Capital procured consumer reports from Trans Union in an

attempt to identify consumers who may be susceptible to, or in need of, a loan.

       146.    If a consumer’s report showed that he or she may be susceptible to a high-interest

loan, then Bellicose Capital sent direct mailings to the home of the consumer stating that he or she

was pre-approved, that the loan was “a smarter way to borrow,” and that funds can be deposited

“as early as tomorrow.”

       147.    If a consumer called the number on the letter, he or she would reach a call center in

the Philippines, who took direction and instructions from Bellicose Capital and not the Tribe.

                       EVENTS LEADING TO THE RESTRUCTURE

       148.    In August 2013, the New York Department of Financial Services issued a cease

and desist notice to Red Rock warning it to stop offering its illegal credit products to New York

consumers. Otoe-Missouria Tribe v. N.Y. Dep’t of Fin. Servs., 974 F. Supp. 2d 353, 356 (S.D.N.Y.

2013), aff’d, 769 F.3d 105 (2d Cir. 2014).

       149.    The New York Department of Financial Services also issued warnings to third

parties, such as banks and payment processors, to cease providing electronic banking services to




                                                23
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 24 of 54 PageID# 24




Red Rock, and these third parties “cut back or cut off entirely their financial dealings with the

Tribes.” Id.

        150.      In response, Red Rock filed a lawsuit in August 2013, seeking declaratory relief

and a preliminary injunction that tribal businesses were inherently sovereign nations and not

subject to New York law. Id.

        151.      The district court denied Red Rock’s request for a preliminary injunction on

September 30, 2013, finding that the “undisputed facts demonstrate[d]” that the illegal activity was

“taking place in New York, off of the Tribes’ lands,” and thus, Red Rock was “subject to the

State’s non-discriminatory anti-usury laws.” Id. at 361.

        152.      The court reasoned, “There is simply no basis . . . that the Tribes are treated

differently from any other individuals or entities that enter New York to lend to New York

residents.” Id.

        153.      Ten days after the district court’s decision, Martorello formed Bellicose Capital,

LLC (“Bellicose Capital”), to add an additional layer of protection to his companies involved in

the scheme. Ex. 2.

        154.      Bellicose Capital became the holding company for Bellicose VI and SourcePoint

VI to reduce their risk of liability.

        155.      Through multiple shell entities, Matt Martorello owned 85.1% of Bellicose Capital,

which wholly owned SourcePoint and Bellicose VI. See, e.g., Ex. 3. Matt Martorello’s brother,

Justin Martorello, owned 9.9% of Bellicose; and the remaining 5% was owned by three investors:

Brian McFadden, Simon Liang, and James Dowd. Id.

        156.      Despite the additional layer of liability, Martorello and the other investors

remained worried. In addition to the loss in Otoe-Missouria, a growing number of lawsuits and



                                                  24
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 25 of 54 PageID# 25




government enforcement actions against the scheme’s competitors brought increased scrutiny to

the tribal lending business model, including an affirmative action filed by the New York Attorney

General against CashCall in August 2013. Consumer Fin. Prot. Bureau v. CashCall, Inc., No.

CV1507522JFWRAOX, 2018 WL 485963, at *10 (C.D. Cal. Jan. 19, 2018) (findings of fact and

conclusions of law detailing CashCall’s tribal lending involvement).

       157.    Martorello was paying close attention to the litigation involving CashCall,

including the case filed by the CFPB in December 2013. Consumer Fin. Protection Bureau v.

CashCall, Inc., No. 1:13-cv-13167 (Mass) (complaint filed on Dec. 16, 2013).

       158.    In that case, the CFPB took the same position as the district court in Otoe-

Missouria, i.e., that state usury laws applied to tribal lenders. Ex. 4, Jan. 2014 e-mail chain at LVD-

DEF00018128.

       159.    On January 3, 2014, Martorello characterized the CFPB’s position as “without

question a major attack on legit tribal lending operations.” Id. If an “attack” on the Red Rock

operation happened, he warned, “the stakes are very literally everything.” Ex. 4 at LVD18129.

       160.    The threat of an attack grew on October 1, 2014, when the Second Circuit affirmed

the district court’s decision in Otoe-Missouria. Otoe-Missouria Tribe of Indians v. New York State

Dep’t of Fin. Servs., 769 F.3d 105, 117 (2d Cir. 2014).

       161.    In doing so, the Second Circuit made several damaging findings, including that

“New York’s usury laws apply to all lenders, not just tribal lenders[.]” Id.

       162.    A month after the Second Circuit’s decision, Red Rock’s attorney, Karrie

Wichtman, wrote an e-mail to Martorello, explaining that the best option was to “go quietly into

the night and restructure based on what we know from the opinion in order to build an even

stronger case for future litigation.” Ex. 5 at Rosette1130 (emphasis added).



                                                  25
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 26 of 54 PageID# 26




                           OVERVIEW OF THE RESTRUCTURE

       163.    Long before the restructure, Martorello had created the concept for Big Picture to

be used as another rent-a-tribe enterprise associated with a tribe on the Fort Belknap Indian

Reservation.

       164.    Martorello worked with a marketing company to develop a logo, website, and other

marketing materials, which are identical to those used by Big Picture today.

       165.    In September 2013, Bellicose VI was getting ready to launch Big Picture Loans for

the tribe on the Fort Belknap Indian Reservation, but the “launch date” was delayed because of the

lack of an ACH provider to process the payments. Id.

       166.    Because of the loss in Otoe-Missouria, Matt and Justin Martorello never officially

launched Big Picture Loans with the tribe located on the Fort Belknap Indian Reservation.

       167.    Instead, as evidenced by an e-mail from Justin Martorello dated October 22, 2013,

undertakings associated with this venture were placed on “FULL STOP” and because of “the

massive attacks on the industry we do not plan use these sites.”

       168.    Because of these massive attacks, the ongoing enterprise with Red Rock was also

at risk. As Matt Martorello further explained: “efforts would be attempted by [s]tate governments

to shut down tribal lenders (and are being attempted in fact).” Ex. 6 at Martorello_009775.

       169.    One of those was an action filed by the Pennsylvania Attorney General, which

Martorello characterized as “the most significant issue/risk to SPVI” as “PA could bring the same

claims against SPVI for sure.” Id.

       170.    Martorello further added that Red Rock had already “received threats from several

state AGs demanding they stop lending or they will come after them.” Id.




                                                26
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 27 of 54 PageID# 27




        171.    In addition to state attorney general threats, Martorello further explained that the

NYDFS has “issues too” with tribal lending “and they could go after SPVI as well.” Id.

        172.    In “order to build an even stronger case for future litigation,” Ex. 5, and protect the

illegal amounts obtained from consumers, Martorello wrapped up the lending operation in newly-

created tribal entities through a “sale” of Bellicose Capital and its wholly owned subsidiaries.

        173.    Through a series of interrelated agreements, Red Rock was rebranded as Big Picture

(using the materials and website previously created for the other tribe), and Bellicose became

Ascension, a newly created LVD entity.

        174.    On paper, the LVD now appeared to have created and to own the lending business,

ostensibly: (1) shielding Bellicose (and the substantial revenue paid to it) from any pre-merger

claims; and (2) enhancing the appearance of tribal ownership and control over operations.

        175.    To facilitate the restructure, the LVD’s entities agreed to a $300,000,000.00

promissory note to Eventide—a new company with the same ownership structure as Bellicose, i.e.,

85.1% being held by Matt Martorello; 9.9% being held by Justin Martorello; and the remaining

5% was owned by McFadden, Liang, and Dowd.

        176.    But other than changing the form of the transaction, the substance remained the

same—the Promissory Note requires the tribal entities to pay 1.8% interest and the “Net Cash

Available” at the end of each month. Ex. 7, Promissory Note.

        177.    The “Net Cash Available” is defined as the tribal entities’ gross revenues minus:

(1) a “monthly distribution to the Tribe equal to two percent (2%) of the Gross Revenues;” (2) a

“one-time reinvestment amount equal to $1.3 million dollars ($1,300,000), and a monthly

reinvestment amount thereafter of two percent (2%);” and (3) interest, expenses, and reserves. Id.

at § 1.2(a)-(b)(1)-(6).



                                                  27
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 28 of 54 PageID# 28




        178.    In other words, Martorello and a few other investors continue to be the primary

beneficiaries of the scheme.

        179.    And, other than changing the name and the jurisdiction of formation, Ascension

continues to be operated in the same manner and by primarily the same individuals who ran

Bellicose—none of whom are members of the LVD or work on the reservation.

        180.    The LVD not only lacks involvement in Ascension’s day-to-day operations, it

contractually relinquished any right to control Ascension through a Delegation of Authority Policy.

Ex. 8, Delegation of Authority Policy.

        181.    Under this policy, Ascension delegated Brian McFadden with the authority to: (1)

handle Ascension’s “strategic direction, goals and targets,” (2) perform “all matters necessary for

the day to day management of Ascension,” (3) execute documents on behalf of Ascension, (3)

open and maintain bank accounts, and (5) adopt employee benefit plans and programs. Id. at §

1.4(a)-(e).

        182.    Brian McFadden also possesses the exclusive authority to handle “verbal

communications with media, regulatory bodies, or other entities” and must approve any written

communications with the media, regulatory bodies, and other entities. Id. at § 3.1-3.2.

        183.    By contrast, the only matters designated to the tribal co-managers, Defendants

Hazen and Williams, are: (1) approval of contracts in excess of $100,000 in a calendar year, (2)

appointment of the president, and (3) approval of any “new major employee benefit plans.” Id. at

§ 1.2(a)-(c).

        184.    And, while the authority to appoint the president seems to provide some control, a

Loan and Security Agreement takes this control away.




                                                28
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 29 of 54 PageID# 29




       185.    To appoint a new president of Ascension, the tribal entities must receive the

approval of Eventide, i.e., a company owned by Matt Martorello and Brian McFadden.

       186.    Because of Martorello/McFadden/Eventide’s de facto control of Ascension,

Defendants delegated to Ascension the vast majority of responsibilities associated with Big

Picture’s operations—no different than the relationship between SourcePoint and Red Rock.

       187.    In particular, Ascension and Big Picture entered into an “Intratribal Servicing

Agreement,” which is virtually identical to the prior servicing agreement between SourcePoint and

Red Rock. Compare Ex. 9; with Ex. 1.

       188.    This agreement grants Ascension “all the necessary power and authority to act in

order to fulfill its responsibilities,” which includes the enumerated responsibilities previously

designated to SourcePoint.

       189.    And, just like the Delegation of Authority Policy, the tribal entities cannot amend,

modify, or terminate the Intratribal Servicing Agreement until satisfaction of the $300 million-

dollar promissory note.

       190.    In short, other than the change in titles, things have largely stayed the same because

the restructuring agreements “confer on Eventide, and hence Martorello, significant control

mechanisms over significant aspects of Ascension’s operations.” Williams v. Big Picture Loans,

LLC, 329 F. Supp. 3d 248, 279 (E.D. Va. 2018).

                        DEFENDANTS’ ROLE IN THE ENTERPRISE

       191.    The LVD Tribal Council serves as the LVD’s governing body and has the power

to make laws and ordinances pursuant to the LVD Constitution.

       192.    Pursuant to Article IV of the LVD Constitution, the Tribal Council is vested with

all powers of its inherent sovereignty and “shall exercise such powers to the fullest extent permitted



                                                 29
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 30 of 54 PageID# 30




by Federal law.” These powers expressly include the power to “manage the economic affairs,

enterprises, property, both real and personal, and other interests of the Band.”

       193.       Although Plaintiffs maintain that Defendants are not involved in the day-to-day

management and operations of Big Picture Loans, the LVD Tribal Council’s quiescence in and

facilitation of the illegal lending enterprise is a key component. And, Defendants’ withdrawal from

the conspiracy and direction that Big Picture Loans cease unlawful collections in Plaintiffs’ home

states would provide Plaintiffs with relief from future harm.

       194.       Accordingly, it is within Defendants’ power, as members comprising the Tribal

Council, toshutdown the operations of Big Picture Loans and Ascension, including to stop the

unlawful collection of interest by Big Picture in Plaintiffs’ home states.

       195.       In July 2011, the LVD Tribal Council created Red Rock by tribal ordinance, which

purported that Red Rock was a wholly-owned tribal business entity.

       196.       Defendant Hazen, who was on the Tribal Council at the time Red Rock was formed,

was manager of Red Rock from 2011 through its dissolution in 2016.

       197.       Defendant Hazen has claimed that her and Defendant Williams were ultimately

responsible for all final decisions about operations at Red Rock.

       198.       In 2014, the LVD Tribal Council created Big Picture Loans by passing a tribal

resolution. The LVD holds out Big Picture Loans as owned and operated by the LVD.

       199.       Defendants Hazen and Williams were designated as co-managers of Big Picture.

And since, December 2015, Defendant Hazen has been designated as the Chief Executive Officer

of Big Picture.




                                                 30
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 31 of 54 PageID# 31




       200.    Big Picture’s operating agreement grants Defendants Williams and Hazen with

broad authority over the business; however, they are ultimately appointed and may be removed by

the Tribal Council.

       201.    In early 2015, the LVD Tribal Council created Tribal Economic Development

Holdings, LLC, which purports to be a wholly-owned and operated economic arm and

instrumentality of LVD.

       202.    The LVD was the sole member of Tribal Economic Development Holdings, and

Defendants Hazen and Williams were designated as its co-managers.

       203.    The Tribal Council also created Ascension as a subsidiary of Tribal Economic

Development Holdings.

       204.    Ascension was created “as a wholly owned and operated instrumentality of the

Tribe,” with Tribal Economic Development Holdings as its sole member, and Defendants Hazen

and Williams were designated as its co-mangers.

       205.    Defendant Hazen has purported to be responsible for the day to day operations and

management of Tribal Economic Development Holdings, Ascension, and Big Picture.

       206.    As CEO of Big Picture, Defendant Hazen has purported to have control over the

bank account used by Big Picture to fund consumer loans, receive consumer payments, and pay

vendors.

       207.    Defendant Williams has described Defendant Hazen as “handl[ing] more onsite

operational functions, such as overseeing employees, marketing, customer and applicant matters,

budgeting, website operation, office materials, etc.”

       208.    Defendant Williams, who is the LVD Tribal Council Chairman, is a manager of

Tribal Economic Development Holdings, Ascension, and Big Picture.



                                                31
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 32 of 54 PageID# 32




        209.    Defendant Williams has purported to be responsible for oversight of Tribal

Economic Development Holdings, Ascension, and Big Picture.

        210.    Specifically, Defendant Williams has represented that he is “responsible for

outreach, recruiting investors, and soliciting vendors, mentoring industry best practices; managing

relationships with banks, other tribal officials, and other tribal consumer financial service

providers.”

        211.    Defendant Williams has represented that the LVD has invested over $7,000,000

into the illegal lending enterprise, and he suggested that these were profits from the illegal lending

enterprise that the LVD reinvested back into the illegal lending enterprise.

        212.    Each month, Big Picture reinvests a portion of the profits from the illegal loans

back into the lending enterprise.

        213.    Defendant Williams has represented that Tribal Economic Development Holdings

has the power to make all important business decisions with respect to Big Picture Loans and has

complete discretion to expand the business as it chooses.

                                 PLAINTIFFS’ EXPERIENCES

    A. Plaintiff Renee Galloway (Virginia)

        214.    On or around April 21, 2017, Plaintiff Galloway obtained a loan for $600 with Big

Picture that had an interest rate of 636.75%.

        215.    Plaintiff Galloway paid $930 on her loan with Big Picture, almost all of which was

credited to interest and fees.

        216.    As part of her application, Plaintiff Galloway entered in her Virginia residential

address.




                                                 32
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 33 of 54 PageID# 33




    B. Plaintiff Dominque de la Bay (Virginia)

        217.    On or around July 4, 2017, Plaintiff de la Bay obtained a loan for $1,025.00 with

Big Picture that had an interest rate of 482.12%.

        218.    Plaintiff de la Bay paid more than $500 on her loan with Big Picture, almost all of

which was credited to interest and fees.

        219.    As part of her application, Plaintiff de la Bay entered in her Virginia residential

address, located in Alexandria, Virginia.

    C. Plaintiff Aaron Fitzgerald (Virginia)

        220.    On or around July 24, 2017, Plaintiff Fitzgerald obtained a loan for $500.00 with

Big Picture that had an interest rate of 643.87%.

        221.    Plaintiff Fitzgerald paid approximately $836 on his loan with Big Picture, almost

all of which was credited to interest and fees.

        222.    As part of his application, Plaintiff Fitzgerald entered in his Virginia residential

address.

    D. Plaintiff Andrea Scarborough (Virginia)

        223.    On or around May 10, 2018, Plaintiff Scarborough obtained a loan for $750.00 with

Big Picture that had an interest rate of 492.18%.

        224.    Plaintiff Scarborough also obtained a loan with Big Picture in early 2017 that had

a similar interest rate.

        225.    Plaintiff Scarborough paid approximately $200 on her 2017 loan with Big Picture.

        226.    Plaintiff Scarborough paid more than $200 on her 2018 loan with Big Picture,

almost all of which was credited to interest and fees.




                                                  33
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 34 of 54 PageID# 34




       227.    As part of her application, Plaintiff Scarborough entered in her Virginia residential

address.

   E. Plaintiff Dianne Turner (Virginia)

       228.    On October 12, 2015, Plaintiff Turner obtained a $400 loan with Red Rock that had

an interest rate of 615%.

       229.    Plaintiff Turner paid no less than $560 on her loan with Red Rock, almost all of

which was credited to interest and fees.

       230.    As part of her application, Plaintiff Turner entered in her Virginia residential

address.

   F. Plaintiff Derek Geter (Virginia)

       231.    Since January 2016, Plaintiff Geter has obtained multiple high-interest loans with

Big Picture, including a loan dated October 18, 2018, that had an interest rate of 348.4%.

       232.    Plaintiff Geter has paid no less than $7,838 on the loans with Big Picture, much of

which was credited to interest and fees.

       233.    As part of his application, Plaintiff Geter entered in his Virginia residential address.

   G. Plaintiff Earl Browne (California)

       234.    On February 2, 2017, Plaintiff Browne obtained a loan with Big Picture that had an

interest rate of 697%.

       235.    Plaintiff Browne paid no less than $1,124.09 on his loan with Big Picture within

the past year, most of which was credited to interest and fees.

       236.    As part of his application, Plaintiff Browne entered in his California residential

address.




                                                 34
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 35 of 54 PageID# 35




   H. Plaintiff Rose Marie Buchert (Illinois)

       237.    On October 9, 2015, Plaintiff Buchert applied for a $250 loan from Red Rock. The

loan had an interest rate of 755%, requiring monthly payments with a final payment due on August

3, 2016. The finance charge was $1,000.

       238.    In October 2016, Plaintiff Buchert took out a second loan that was identical in

amount, interest rate, and payment plan to her first loan.

       239.    As part of her applications, Plaintiff Buchert entered in her Illinois residential

address.

       240.    Plaintiff Buchert paid off both loans, including $2,000 in finance charges.

   I. Plaintiff Anthony Green (Illinois)

       241.    On or around January 9th, 2018, while living in Illinois, Plaintiff Green took out a

loan from Big Picture.

       242.    The principal amount on the loan was $400.00 and the interest rate was 683.36%.

This loan required 13 bi-weekly payments of $116.67.

       243.    Plaintiff Green made approximately seven payments and paid at least $800.00 to

Big Picture for repayment on the loan.

       244.    As part of his application, Plaintiff Green entered in his Illinois residential address.

   J. Plaintiff Regina Nolte (Indiana)

       245.    Plaintiff Nolte took out a $450 loan from Big Picture that was deposited into her

account on December 20, 2016. The interest rate on the loan was at least 200%.

       246.    As part of her application, Plaintiff Nolte entered her Indiana residential address.

       247.    Plaintiff Nolte paid Big Picture in excess of the principal amount on her loan.




                                                 35
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 36 of 54 PageID# 36




   K. Plaintiff Kevin Minor (Ohio)

       248.    On or about May 5, 2016, Plaintiff Minor received a $900 loan from Big Picture.

The loan had an annual interest rate that exceeded 44%.

       249.    On or about August 4, 2016, Plaintiff Minor received a $1,000 loan from Big

Picture. The loan had an annual interest rate that exceeded 56%.

       250.    Plaintiff Minor made multiple payments on his loans, and paid off at least one of

his loans with Big Picture in full.

       251.    As part of his loan applications, Plaintiff Minor entered his Ohio address.

   L. Plaintiff Teresa Titus (Washington)

       252.    On or about July 14, 2015, Plaintiff Titus applied for a loan at

www.castlepayday.com. Plaintiff Titus was approved for a loan for $400.00. The loan had an

annual interest rate over 400%.

       253.    On July 14, 2015, $400 was deposited into her bank account by “Castle

Payday.com.”

       254.    By June 2016, Plaintiff Titus had paid a total of $2,281.25 on her July 2015 loan.

But when she could no longer afford her payments on the loan, she had to take out another loan to

cover her payments on the first loan. Over the course of the next year, Plaintiff Titus suffered from

this debt treadmill whereby she had to take out new loans in order to pay back old loans.

       255.    In addition to her original loan, Plaintiff Titus took out loans from Defendants in

June 2016 ($500) and July 2017 ($400). These loans both had annual interest rates in excess of

400%. These loans were deposited into Plaintiff Titus’s bank account by “VBS Big Picture Loans”

and “Big Picture Loans,” respectively.




                                                 36
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 37 of 54 PageID# 37




       256.    Since August 2015, Plaintiff Titus has paid $4,994.11 to Defendants toward her

$1,300 principal in Castle Payday/Big Picture loans. Plaintiff Titus has also paid $175 in overdraft

fees and returned item charges associated with automatic bank account debits for her Castle

Payday/Big Picture payments.

       257.    As part of her application for these loans, Plaintiff Titus entered in her Washington

residential address.

       258.    As of the filing of the initial complaint in the matter, Defendants are still attempting

to collect additional payments from Plaintiff Titus.

   M. Plaintiff Burry Pough (Texas)

       259.    On or around November 28, 2017, while living in Texas, Plaintiff Pough took out

a loan from Big Picture.

       260.    The principal amount on the loan was $800.00 and the interest rate was 598.3569%.

The loan required 20 bi-weekly payments of about $179.58. Plaintiff paid at least $2,873.28 to Big

Picture for repayment on the loan.

       261.    As part of the loan application, Plaintiff Pough provided his Texas address.

       262.    Defendants are still attempting to collect on the loan.

   N. Plaintiff Lisa Martinez (Texas)

       263.    On or around October 19, 2017, while living in Texas, Plaintiff Lisa Martinez took

out a loan from Big Picture.

       264.    The principal amount on the loan was $800.00 and the interest rate was at least

320%. The loan required 13 bi-weekly payments of about $211.16.

       265.    Plaintiff Martinez paid off the loan in full prior to the loan maturity date, and paid

at least $2,598.28 to Big Picture for repayment on the loan.



                                                 37
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 38 of 54 PageID# 38




       266.    As part of the loan application, Plaintiff Martinez provided her Texas address.

   O. Plaintiff Anastasia Sherman (Florida)

       267.    On or around April 21, 2016, while living in Florida, Plaintiff Sherman took out

her first loan from Big Picture.

       268.    The principal amount on the loan was $400.00 and the interest rate was 569.2071%.

Plaintiff Sherman paid off well above the principal balance of the loan.

       269.    On or around October 20, 2017, still while living in Florida, Plaintiff Sherman took

out her second loan from Big Picture.

       270.    The principal amount on the loan was $425.00 and the interest rate was 497.6327%.

The loan required 13 bi-weekly payments of about $85.45. Plaintiff Sherman paid at least

$1,110.66 to Big Picture for repayment on the second loan.

       271.    As part of the loan applications, Plaintiff Sherman provided her Florida address.

   P. Plaintiff Sonji Grandy (New Jersey)

       272.    On or around January 19, 2017, while living in New Jersey, Plaintiff Grandy took

out a loan from Big Picture.

       273.    The principal amount on the loan was $600.00 and the interest rate was 720.03%.

This loan required 28 bi-weekly payments varying from $62.50-$150.00.

       274.    Plaintiff Grandy paid at least $3,000 to Big Picture for repayment on the loan.

       275.    As part of the loan application, Plaintiff Grandy provided her New Jersey address.

   Q. Plaintiff Jerry Avent (North Carolina)

       276.    In or around December 2017, while living in North Carolina, Plaintiff Avent took

out a loan from Big Picture.




                                                38
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 39 of 54 PageID# 39




        277.    The principal amount on the loan was $200.00 and the interest rate was between

564.392%.

        278.    Plaintiff Avent has paid around $700 on the loan, including $653.69 that has been

credited to interest.

        279.    As part of the loan application, Plaintiff Avent provided his North Carolina address.

    R. Plaintiff Lucinda Gray (North Carolina)

        280.    On or around December 10, 2017, while living in North Carolina, Plaintiff Gray

took out a loan from Big Picture.

        281.    The principal amount on the loan was $600.00 and the interest rate was 598.7874%.

The loan required 12 monthly payments of about $264.27.

        282.    Plaintiff Gray paid at least $2,114.16 to Big Picture for repayment on the loan.

        283.    As part of the loan application process, Plaintiff Gray entered in her North Carolina

address.

    S. Linda Madison (Maryland)

        284.    On or around March 6, 2018, Plaintiff Madison obtained an $800 loan with Big

Picture that had an interest rate of 665%.

        285.    Plaintiff Madison obtained the loan over the internet when she was in Maryland,

and her loan application originated in Maryland.

        286.    Plaintiff Madison paid no less than $880.92 on her loan with Big Picture—most of

which was credited to interest and fees.




                                                 39
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 40 of 54 PageID# 40




    T. Plaintiff Keisha Hamm (Georgia)

        287.   In or around July 2015, while living in Georgia, Plaintiff Hamm took out a Castle

Payday loan for $1,000 with an interest rate of over 500%. She paid back at least $6,931.50 on that

loan.

        288.   In or around April 2017, while living in Georgia, Plaintiff Hamm took out a Big

Picture loan for $1,500 with an interest rate of over 4500%. She paid back at least $6,779.96 on

that loan.

        289.   As part of her loan applications, Plaintiff Hamm entered in her Georgia address.

    U. Plaintiff Faith Thomas (Georgia)

        290.   In 2017, Plaintiff Thomas took out loans for $1,300 and $825 from Big Picture with

interest more than twice what is allowed under Georgia law. She paid off both the loans, paying

back thousands of dollars to Big Picture.

        291.   In July 2018, Plaintiff took out another usurious loan with Big Picture for $1,200.

She paid back no less $1,358 on that loan.

        292.   As part of her loan applications, Plaintiff Hamm entered in her Georgia address.

    V. Plaintiff Sharon Paavo (Michigan)

        293.   On or around January 29, 2018, Plaintiff Paavo applied for a loan with Big Picture

for $350. Plaintiff Paavo made six monthly payments to Big Picture in 2018. Paavo paid back at

least $1,056.86 on this loan, with most of the payments going towards an excessive interest rate of

over 300%.

        294.   As part of her loan application, Plaintiff Paavo entered in her Michigan residential

address.




                                                40
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 41 of 54 PageID# 41




   W. Plaintiff Latanya Tarleton (Michigan)

         295.   Between February 2016 and March 2018, Plaintiff Tarleton applied for at least 6

loans with Big Picture. The amounts of the loans range between $300 to $1,000. Plaintiff Tarleton

has paid far in excess of the principal balance of these loans to Big Picture for repayment on the

loans.

         296.   On or around March 10, 2018, Plaintiff Tarleton applied for a loan with Big Picture

for $600. The loan required 13 monthly payments of about $102.90, with a total repayment of

$1,337.59. Plaintiff Tarleton has paid far in excess of $600 to Big Picture for repayment on the

loan. Most of the payments were going towards an excessive interest rate of over 398.906%.

         297.   As part of her application, Plaintiff Tarleton entered in her Michigan residential

address.

                               CLASS ACTION ALLEGATIONS

         298.   Plaintiffs also assert claims on behalf of the proposed RICO Class defined as

follows:

                All individuals located in Virginia, California, Illinois, Indiana, Ohio, Washington,
                Texas, Florida, North Carolina, New Jersey, Maryland, Georgia, Michigan or
                states with similar laws who entered into a loan agreement with Big Picture or Red
                Rock.

         299.   Plaintiffs also assert claims on behalf of the proposed Declaratory Judgment Class

defined as follows:

                All individuals located in Virginia, California, Illinois, Indiana, Ohio,
                Washington, Texas, Florida, North Carolina, New Jersey, Maryland,
                Georgia, Michigan or states with similar laws who entered into a loan
                agreement with Big Picture or Red Rock and who have outstanding
                balances on the loans.

         300.   Plaintiffs also assert claims on behalf of the proposed Injunctive Relief Class

defined as follows:


                                                 41
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 42 of 54 PageID# 42




               All individuals located in Virginia, California, Illinois, Indiana, Ohio,
               Washington, Texas, Florida, North Carolina, New Jersey, Maryland,
               Georgia, Michigan or states with similar laws who entered into a loan
               agreement with Big Picture or Red Rock and who have outstanding
               balances on the loans.

       Numerosity

       301.    At this time, Plaintiffs do not know the exact number of members of the Classes;

however, given the volume of Big Picture loans, there are likely tens of thousands of members of

each Class. Thus, the Classes are so numerous that joinder of all members is impracticable.

       Commonality

       302.    There are numerous common questions of law and fact common to Plaintiffs and

members of the Classes. These questions include but are not limited to the following:

               a.     Whether Matt Martorello, the other investors, Bellicose Capital,

                      SourcePoint, the Tribal officials, and others unknown to Plaintiffs,

                      constitute an “enterprise” under RICO;

               b.     Whether Defendants conducted the affairs or participated in the

                      enterprise’s affairs;

               c.     Whether Defendants violated RICO by collecting on the loans;

               d.     Whether the loans were unlawful debts as defined by RICO; and

               e.     Whether injunctive and declaratory relief is appropriate.

       Typicality

       303.    Plaintiffs’ claims are typical of the claims of the Classes they seek to represent.

Each Plaintiff, like members of the Classes, took out a usurious Big Picture or Red Rock loans.

Thus, Plaintiffs’ claims, like the claims of the Classes, arise out of the same common practices of

conduct by Defendants and are based on the same legal and remedial theories.

       Adequacy
                                                42
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 43 of 54 PageID# 43




       304.    Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs

have competent and capable attorneys who are experienced trial lawyers with significant

experience litigating complex class actions, including experience in litigating rent-a-tribe cases.

Plaintiffs and their counsel are committed to prosecuting this action vigorously on behalf of the

Classes and have the financial resources to do so. Neither Plaintiffs nor their counsel have interests

that conflict with the Classes.

       Injunctive Relief

       305.    The Classes meet the requirements for certification to obtain injunctive or equitable

relief under Fed. R. Civ. P. 23(b)(2), as Defendants have acted on grounds generally applicable to

the Classes, thereby making appropriate final injunctive or equitable relief with respect to the

Classes as a whole. Prosecution of separate actions by individual members of the Classes would

create the risk of inconsistent or varying adjudications with respect to individual members of the

Classes that would establish incompatible standards of conduct for defendants.

       Predominance and Superiority

       306.    The Classes meet the requirements for certification to seek monetary relief under

Fed. R. Civ. P. 23(b)(3), as the questions of law or fact common to class members predominate

over questions affecting only individual members, and a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy. Additionally, individual actions

may be dispositive of the interests of members of the Classes even though certain members of the

Classes are not parties to such actions. Further, a class action is superior to other available methods

for the fair and efficient adjudication of the controversy, for at least the following reasons:

               a.      Absent a class action, class members as a practical matter will be unable to

                       obtain redress; Defendants’ violations will continue without remedy; and



                                                  43
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 44 of 54 PageID# 44




                      additional consumers will be harmed.

               b.     It would be a substantial hardship for most individual members of the

                      Classes if they were forced to prosecute individual actions.

               c.     A class action will permit an orderly and expeditious administration of

                      class claims and foster economies of time, effort, and expense.

               d.     The lawsuit presents no difficulties that would impede its management by

                      the Court as a class action.

               e.     Defendants have acted on grounds generally applicable to class members,

                      making class-wide relief appropriate.

                                    CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
                        Violation of RICO, 18 U.S.C. §§ 1962(a)-(d)
                      (On behalf of all Plaintiffs and the RICO Class)
(Class Claims against Defendants Williams in his official capacity as Chairman of the LVD
  Tribal Council; Defendant Smith in his official capacity as Vice Chairman of the LVD
 Tribal Council; Defendant Brunk in her official capacity as Secretary of the LVD Tribal
Council; Defendant Russell in her official capacity as Treasurer of the LVD Tribal Council;
 and Defendants Caron, Mitchell McGeshick, Jeffrey McGeshick, Ivey, and Saad in their
                official capacities as Members of the LVD Tribal Council)

       307.    Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

       308.    Defendants Williams, Smith, Brunk, Russell, Caron, Mitchell McGeshick, Jeffrey

McGeshick, Ivey, and Saad are each being sued in their official capacities as members of the LVD

Tribal Council and will be referred to collectively as the “Tribal Council Defendants.”

       309.    Each of the Tribal Council Defendants is a “person” as that term is defined in 18

U.S.C. § 1964(3).




                                                44
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 45 of 54 PageID# 45




        310.    The Enterprise, consisting of the LVD Tribal Council, Matt Martorello, Brian

McFadden, and the unnamed officers, executives, and other employees of Big Picture and

Ascension, together with Bellicose Capital and Source Point, are an “enterprise,” as that term is

defined in 18 U.S.C. § 1961(4), associated for the common purpose of profiting off of the

collection on unlawful debt by offering and collecting on loans to consumers throughout the United

States through the online lender Castle Payday, later known as Big Picture.

        311.    The Enterprise has an ongoing organization with an ascertainable structure, and it

functions as a continuing unit with separate roles and responsibilities.

        312.    The LVD Tribal Council violated and continue to violate 18 U.S.C. § 1962(c) of

RICO by participating, directly or indirectly, in the conduct of the Enterprise’s affairs in the

collection of unlawful debt.

        313.    RICO defines “unlawful debt” as a debt which was incurred in connection with “the

business of lending money or a thing of value at a rate usurious under State or Federal law, where

the usurious rate is at least twice the enforceable rate.” 18 U.S.C. § 1961(6).

        314.    All of the loans made to RICO Class members and collected by the Tribal Council

Defendants, Big Picture Loans, and others included interest rates far in excess of twice the

enforceable rate in their states.

        315.    Plaintiffs and RICO Class members were injured as a direct result of the Tribal

Council Defendants’ violations of 18 U.S.C. § 1962(c) by, among other things, the payment of

unlawful and usurious rates of interest on loans made by the Enterprise.

        316.    This conduct began sometime in 2011, continues to date, and will be repeated again

and again in the future to the detriment of consumers in Virginia, California, Illinois, Indiana,




                                                 45
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 46 of 54 PageID# 46




Ohio, Washington, Texas, Florida, North Carolina, New Jersey, Maryland, Georgia, Michigan and

other states with similar usury laws.

        317.    The Tribal Council Defendants also violated 18 U.S.C. § 1962(d) by conspiring to

use the Enterprise to collect unlawful debt. Each of the Tribal Council Defendants knowingly

agreed to participate in the scheme alleged herein that allowed the Enterprise to make and collect

unlawful debt at more than twice the lawful rate of interest under state usury laws.

        318.    Plaintiffs and RICO Class members were injured as a direct result of the Tribal

Council Defendants’ violations of 18 U.S.C. § 1962(d) by, among other things, the payment of

unlawful and usurious rates of interest on loans made by the Enterprise.

        319.    This conduct began sometime in 2011, continues to date, and will be repeated again

and again in the future to the detriment of consumers in Virginia, California, Illinois, Indiana,

Ohio, Washington, Texas, Florida, North Carolina, New Jersey, Maryland, Georgia, Michigan and

other states with similar usury laws.

        320.    Additionally, the Tribal Council Defendants also violated and continue to violate

RICO, 18 U.S.C. § 1962(a) through the receipt of income derived, directly and indirectly, through

collection of unlawful debt; and through the use and reinvestment of parts of such income to

acquire interests in and to further establish and assist the operations of the enterprise.

        321.    The Tribal Council Defendants participated and continue to participate in the

collection of the unlawful debt by aiding, abetting, procuring proceeds from the enterprise, and

willfully investing money for the purpose of the unlawful scheme.

        322.    Plaintiffs and the class members were injured as a result of the violations of 18

U.S.C. § 1962(a) because the loans would not have been made but for their investment and

participation in the enterprise.



                                                  46
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 47 of 54 PageID# 47




       323.    Plaintiffs and RICO Class members were injured as a direct result of the violations

of 18 U.S.C. § 1962(a) by, among other things, the payment of unlawful and usurious rates of

interest on loans made by the Enterprise.

       324.    The Tribal Council Defendants also violated RICO 18 U.S.C. § 1962(b) by

acquiring and maintaining interests in and control of the Enterprise involved in the unlawful

collection of debt.

       325.    The Tribal Council Defendants participated in the collection of the unlawful debt

as principals by aiding, abetting, procuring proceeds from the enterprise, and by willfully acquiring

and maintaining interests in and control of the enterprise.

       326.    Plaintiffs and the class members were injured as a result of the violations of 18

U.S.C. § 1962(b) because the loans would not have been made but for the Tribal Council

Defendants’ investment and participation in the enterprise.

       327.     Plaintiffs and RICO Class members were injured as a direct result of the violations

of 18 U.S.C. § 1962(b) by, among other things, the payment of unlawful and usurious rates of

interest on loans made by the Enterprise.

       328.    Plaintiffs seek prospective injunctive and declaratory relief for the Tribal Council

Defendants’ conduct taking place in Plaintiffs’ home states including an order that the Tribal

Council Defendants divest themselves of any interest, direct or indirect, in the Enterprise; imposing

reasonable restrictions on the future activities or investments of the Tribal Council Defendants,

including, but not limited to, prohibiting them from engaging in the collection of unlawful debt in

Plaintiffs’ home state; and ordering dissolution or reorganization of Big Picture Loans and

Ascension.




                                                 47
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 48 of 54 PageID# 48




                                SECOND CAUSE OF ACTION
                           Violation of RICO, 18 U.S.C. §§ 1962(c)-(d)
                         (On behalf of all Plaintiffs and the RICO Class)
               (Class Claims against Defendants Williams in his individual capacity
                         and Defendant Hazen in her individual capacity)

        329.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

        330.     Defendants Williams and Hazen are each being sued in their individual capacities

for their own conduct violating RICO, 18 U.S.C. § 1962(c) and (d).

        331.     Defendants Williams and Hazen are each a “person” as that term is defined in 18

U.S.C. § 1964(3).

        332.     Defendants violated § 1962(c) of RICO by participating, directly or indirectly, in

the conduct of the Enterprise’s affairs in the collection of unlawful debt.

        333.     RICO defines “unlawful debt” as a debt which was incurred in connection with “the

business of lending money or a thing of value at a rate usurious under State or Federal law, where

the usurious rate is at least twice the enforceable rate.” 18 U.S.C. § 1961(6).

        334.     All of the loans made to RICO Class members and collected by Defendants

included interest rates far in excess of twice the enforceable rate in their states.

        335.     Defendant Hazen has represented that she was personally involved in the collection

of unlawful debt, including as a signatory for the bank account used to debit the money from

Plaintiffs’ bank accounts and as a manager and executive of Red Rock, Big Picture, and Ascension.

        336.     Defendant Williams has represented that he was responsible for “recruiting

investors, soliciting vendors, mentoring industry best practices; managing relationships with

banks, other tribal officials, and other tribal consumer financial providers.” This conduct was in

order to solicit the payment of unlawful debt.



                                                  48
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 49 of 54 PageID# 49




       337.    Defendants Williams and Hazen also violated 18 U.S.C. § 1962(d) by conspiring

to use the Enterprise to collect unlawful debt. Defendants Williams and Hazen each knowingly

agreed to participate in the scheme alleged herein that allowed the Enterprise to make and collect

unlawful debt at more than twice the lawful rate of interest under state usury laws.

       338.    Plaintiffs and the RICO Class members were injured as a direct result of

Defendants’ violations of 18 U.S.C. § 1962(d) by, among other things, the payment of unlawful

and usurious rates of interest on loans made by the Enterprise.

       339.    Defendants Williams’ and Hazen’s unlawful conduct began sometime in 2011,

continues to date, and will be repeated again and again in the future to the detriment of consumers

in Virginia, California, Illinois, Indiana, Ohio, Washington, Texas, Florida, North Carolina, New

Jersey, Maryland, Georgia, Michigan and other states with similar usury laws.

       340.    Accordingly, Defendants Williams and Hazen are jointly and severally liable in

their individual capacities to Plaintiffs and the RICO Class for their actual damages, treble

damages, costs, and attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

                               THIRD CAUSE OF ACTION
                              DECLARATORY JUDGMENT
             (On behalf of all Plaintiffs and the Declaratory Judgment Class)
(Class Claims against Defendants Williams in his official capacity as Chairman of the LVD
  Tribal Council; Defendant Smith in his official capacity as Vice Chairman of the LVD
 Tribal Council; Defendant Brunk in her official capacity as Secretary of the LVD Tribal
Council; Defendant Russell in her official capacity as Treasurer of the LVD Tribal Council;
 and Defendants Caron, Mitchell McGeshick, Jeffrey McGeshick, Ivey, and Saad in their
                official capacities as Members of the LVD Tribal Council)

       341.    Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

       342.    Virginia and many other states require all who engage in the business of making

personal loans to be licensed.



                                                49
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 50 of 54 PageID# 50




       343.    Neither Big Picture nor Red Rock were licensed to make loans in Virginia or any

other state in the United States.

       344.    Because the loans were made without the required license and charged excessive

interest rates, the loans are null and void in Virginia, as well as many other states.

       345.    In addition to licensing violations, Defendants’ loan violated the general usury laws

of many states including Virginia’s. See Va. Code § 6.2-305(A). Thus, the loans violated the

general usury statutes of many states and are void pursuant to state usury laws.

       346.    As alleged herein, Defendants’ loan agreements were violative of fundamental state

public policy in Virginia and other states with similar usury, licensing, and criminal laws.

       347.    Further, the lending agreements used for Plaintiffs contained unconscionable

choice of law and forum-selection provisions that are void and unenforceable for public policy

concerns.

       348.    Plaintiffs still have outstanding amounts owed for their Red Rock and Big Picture

accounts.

       349.    Because of the triple digit interest rates charged on the loans, the debts are

increasing in value substantially.

       350.    Accordingly, Plaintiffs seek a determination as to their obligation to pay their

outstanding Red Rock and Big Picture debts.

       351.    The dispute and controversy is a justiciable matter that is not speculative, and a

resolution by this court will determine the rights and interests of the parties to the Loan Agreements

as well as the validity, if any, of the choice of law and forum-selection provisions.




                                                  50
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 51 of 54 PageID# 51




         352.   Pursuant to 28 U.S.C. § 2201, there is an actual justiciable controversy, and a

declaratory judgment is the appropriate mechanism for resolving the validity and enforceability of

the loan agreements.

         353.   Accordingly, Plaintiffs seek a declaratory judgment that they are not obligated to

pay any principal or interest outstanding on the illegal loans.

                               FOURTH CAUSE OF ACTION
                                   INJUNCTIVE RELIEF
                (On behalf of all Plaintiffs and the Injunctive Relief Class)
(Class Claims against Defendants Williams in his official capacity as Chairman of the LVD
  Tribal Council; Defendant Smith in his official capacity as Vice Chairman of the LVD
 Tribal Council; Defendant Brunk in her official capacity as Secretary of the LVD Tribal
    Council; Defendant Russell in her official capacity as Treasurer of the LVD Tribal
 Council; and Defendants Caron, Mitchell McGeshick, Jeffrey McGeshick, Ivey, and Saad
            in their official capacities as Members of the LVD Tribal Council)

         354.   Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the preceding paragraphs.

         355.   As alleged herein, Plaintiffs have taken out Red Rock and Big Picture loans, which

they maintain were void ab initio because they violated their state’s licensing and usury

requirements in addition to violating the public policy of their states and using unconscionable

terms.

         356.   Plaintiffs have outstanding balances on their Red Rock and Big Picture loans.

         357.   Because of the triple digit interest rates used by Red Rock and Big Picture loans,

each Plaintiff is subject to significant liability as the interest accrues on their unpaid debts.

         358.   Such debt has the potential to financially ruin and bankrupt each of Plaintiffs if

relief is not obtained.




                                                   51
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 52 of 54 PageID# 52




          359.   Big Picture is owned by the LVD, which claims that Big Picture is an arm of the

tribe and subject to its sovereign immunity. Even if not true, the LVD is entitled to sovereign

immunity, and Plaintiffs are unable to recover against the LVD.

          360.   Accordingly, Plaintiffs face irreparable harm if the Court does not grant injunctive

relief.

          361.   Further, Plaintiffs face ongoing harm absent relief because collection efforts are

ongoing and will continue in the absence of relief.

          362.   Accordingly, Plaintiffs seek injunctive relief prohibiting the Tribal Council

Defendants from continuing to collect on the unlawful loans in Plaintiffs’ home state, requiring

the Tribal Council Defendants to forgive the loans and/or prevent Big Picture Loans from selling

the unlawful loans to third-party debt collectors, and prohibiting the Tribal Council Defendants

from continuing to engage in unlicensed and unlawful lending in Plaintiffs’ home states.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that the Court enter judgment against

Defendants as follows:

          A.     An Order certifying the proposed Classes under Fed. R. Civ. P. 23(b)(2), and (b)(3)

and appointing Plaintiffs as class representatives and their counsel as class counsel, as soon as

practicable;

          B.     An Order declaring that Defendants committed the violations of law alleged herein;

          C.     An Order providing for any and all injunctive relief the Court deems appropriate;

          D.     An Order awarding monetary damages against Defendants Williams and Hazens in

their individual capacities, including but not limited to any compensatory, incidental, or

consequential damages in an amount to be determined by the Court or jury;



                                                  52
  Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 53 of 54 PageID# 53




       E.     An Order awarding treble damages against Defendants Williams and Hazens in

their individual capacities in accordance with proof and in an amount consistent with applicable

precedent;

       F.     An Order awarding interest at the maximum allowable legal rate against Defendants

Williams and Hazens in their individual capacities on the foregoing sums;

       G.     An Order awarding Plaintiffs their reasonable costs and expenses of suit, including

attorneys’ fees against Defendants Williams and Hazen in their individual capacities; and

       H.     Such further relief as this Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury.

       RESPECTFULLY SUBMITTED AND DATED this 26th day of June, 2019.

                                             CONSUMER LITIGATION ASSOCIATES, P.C.


                                             By: /s/ Leonard A. Bennett, VSB #37523
                                                Leonard A. Bennett, VSB #37523
                                                Email: lenbennett@clalegal.com
                                                Elizabeth W. Hanes, VSB #75574
                                                Email: elizabeth@clalegal.com
                                                Craig C. Marchiando, VSB #89736
                                                Email: craig@clalegal.com
                                                763 J. Clyde Morris Boulevard, Suite 1-A
                                                Newport News, Virginia 23601
                                                Telephone: (757) 930-3660
                                                Facsimile: (757) 930-3662




                                                53
Case 3:19-cv-00470-REP Document 1 Filed 06/26/19 Page 54 of 54 PageID# 54




                                    Kristi C. Kelly, VSB #72791
                                    Email: kkelly@kellyguzzo.com
                                    Andrew J. Guzzo, VSB #82170
                                    Email: aguzzo@kellyguzzo.com
                                    Casey S. Nash, VSB #84261
                                    Email: casey@kellyguzzo.com
                                    KELLY GUZZO, PLC
                                    3925 Chain Bridge Road, Suite 202
                                    Fairfax, Virginia 22030
                                    Telephone: (703) 424-7572
                                    Facsimile: (703) 591-0167

                                    E. Michelle Drake (pro hac vice forthcoming)
                                    Email: emdrake@bm.net
                                    John G. Albanese (pro hac vice forthcoming)
                                    Email: jalbanese@bm.net
                                    BERGER & MONTAGUE, P.C.
                                    43 SE Main Street, Suite 505
                                    Minneapolis, Minnesota 55414
                                    Telephone: (612) 594-5999
                                    Facsimile: (612) 584-4470

                                    Beth E. Terrell (pro hac vice forthcoming)
                                    Email: bterrell@terrellmarshall.com
                                    Jennifer Murray (pro hac vice forthcoming)
                                    Email: jmurray@terrellmarshall.com
                                    Elizabeth A. Adams (pro hac vice forthcoming)
                                    Email: eadams@terrellmarshall.com
                                    TERRELL MARSHALL LAW GROUP PLLC
                                    936 North 34th Street, Suite 300
                                    Seattle, Washington 98103
                                    Telephone: (206) 816-6603
                                    Facsimile: (206) 319-5450

                                    Matthew Wessler (pro hac vice forthcoming)
                                    Email: matt@guptawessler.com
                                    GUPTA WESSLER PLLC
                                    1735 20th Street, NW
                                    Washington, DC 20009
                                    Telephone: (202) 888-1741
                                    Facsimile: (202) 888-7792

                                 Attorneys for Plaintiffs and Proposed Classes




                                   54
